Citation Nr: 0714469	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO. 95-36 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for rest tremors of the right upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1990 to May 1990 
and from November 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) located in 
Winston-Salem, North Carolina.

This matter was previously before the Board in August 2003 
and March 2005 wherein it was remanded for additional 
development. It is now returned to the Board for appellate 
review.

In November 2004, the veteran had been scheduled for a 
personal hearing before a Veterans Law Judge traveling to the 
RO, however, he failed to appear as scheduled. Because the 
appellant has neither submitted good cause for failure to 
appear or requested to reschedule the hearing, the request 
for a hearing is deemed withdrawn and the Board will continue 
with the appeal. See 38 C.F.R. § 20.704(d). 


FINDINGS OF FACT

1. In August 2003, the issue was remanded by the Board, in 
part, so that the veteran could be scheduled for a hearing 
before a Veterans Law Judge traveling to the RO.

2. By letter dated in March 2004, the RO provided the veteran 
with notice pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), indicating VA's duty to assist him with his 
claim; specifying what the evidence must show to establish 
entitlement; what additional evidence or information was 
required from him; what he should do in support of his claims 
and what had been done by VA to support his claim. The 
veteran did not respond to the letter of the RO.

3. In November 2004, the RO provided notice to the veteran 
that he had been scheduled for a hearing before a Veterans 
Law Judge traveling to the RO. The veteran failed, without 
good cause, to report to the hearing as scheduled.

4. By letter dated in April 2005, the VA Appeals Management 
Center (AMC) requested that the veteran provide additional 
information that was requested by the Board in March 2005. 
The veteran did not respond to the letter of the AMC.

5. Although a May 2006 letter advised the veteran that an 
April 2006 letter withdrawing his appeal could not be 
accepted as it had not been signed, the veteran did not 
respond as to the formal requirements for such a withdrawal. 

6. In May 2006, the AMC scheduled the veteran for a VA 
examination to determine the nature and severity of his 
asserted disability. The veteran failed to report to the 
examination as scheduled citing he had withdrawn his appeal.

7. Although an October 2006 letter readvised  the veteran 
that an April 2006 letter withdrawing his appeal could not be 
accepted as it had not been signed, the veteran did not 
respond as to the formal requirements for such a withdrawal. 

8. In December 2006, the AMC rescheduled the veteran for a VA 
examination to be held in December 2006, to determine the 
nature and severity of his asserted disability; and the 
veteran contacted the Salisbury, North Carolina, VA Medical 
Center indicating that he would not be reporting for the 
examination as he had withdrawn his appeal.


CONCLUSION OF LAW

By not responding to the requests of the RO/AMC for 
information and evidence necessary to make a decision on the 
merits of his appeal, and because he has failed, without good 
cause, to report for VA physical examinations and a hearing 
before the Board, the veteran has abandoned his claim. 38 
C.F.R. §§ 3.158, 3.327, 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a claim for entitlement to an 
initial disability rating in excess of 10 percent for rest 
tremors of the right upper extremity. However, it is very 
clear that the veteran presently no longer wishes to pursue 
this action. Although he has so expressed such a desire to 
withdraw the appeal, he has also been notified that his 
withdrawal was not in proper form and the appeal therefore 
remains active. However, although the appeal remains pending, 
the veteran has also failed to cooperate with VA's effort to 
develop the claim. On this basis, the veteran has abandoned 
the claim, and the appeal will be dismissed.

By rating action dated in November 1997, the RO, in part, 
awarded entitlement to service connection for rest tremors of 
the right upper extremity and assigned a 10 percent 
disability rating. In December 1997, the veteran expressed 
disagreement with the assigned disability rating and 
perfected a substantive appeal.

In August 2003, the issue was remanded by the Board, in part, 
so that the veteran could be scheduled for a hearing before a 
Veterans Law Judge traveling to the RO. The RO provided the 
veteran with appropriate VCAA notice in March 2004, setting 
forth VA's duty to assist him with his claim; specifying what 
the evidence must show to establish entitlement; what 
additional evidence or information was required from him; 
what he should do in support of his claims and what had been 
done by VA to support his claim. The veteran did not respond 
to the letter of the RO.

In November 2004, the RO provided notice to the veteran that 
he had been scheduled for a hearing before a Veterans Law 
Judge traveling to the RO. The veteran failed, without good 
cause, to report to the hearing as scheduled.

In March 2005, the issue was remanded by the Board, in part, 
so that the veteran could provide specific information 
allowing for additional evidence to be obtained, and for a VA 
examination to be scheduled. In its April 2005 letter, the 
AMC requested that the veteran provide additional information 
that was requested by the Board in its Remand. The veteran 
did not respond.

In April 2006, the veteran sent an unsigned facsimile 
addressed to VA indicating that he was withdrawing all of his 
appeals. In its May 2006 letter, the AMC informed the veteran 
that his April 2006 withdrawal could not be accepted as it 
had not been signed. He was provided with an appropriate form 
to be completed and executed indicating his desire to 
withdraw his claim, however, he did not respond.

In May 2006, the AMC scheduled the veteran for a VA 
examination to determine the nature and severity of his 
asserted disability. The veteran failed to report to the 
examination as scheduled citing he had withdrawn his appeal.

In its October 2006 letter, the AMC furnished the veteran 
with a second notice that his April 2006 withdrawal could not 
be accepted as it had not been signed. He was provided with 
an appropriate form to be completed and executed indicating 
his desire to withdraw his claim, however, he did not 
respond.

The AMC again scheduled the veteran for a VA examination to 
be held in December 2006, to determine the nature and 
severity of his asserted disability. However, in November 
2006, the veteran contacted the Salisbury, North Carolina, VA 
Medical Center indicating that he would not be reporting for 
the examination as he had withdrawn his appeal.

Generally, except as otherwise provided, where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned. 
After the expiration of one year, further action will not be 
taken unless a new claim is received. 38 C.F.R. § 3.158(a) 
(2006).

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations. 38 C.F.R. § 3.327(a) (2006).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655 (2006).

Since various attempts on the part of VA to obtain the 
information which is crucial to resolving the veteran's claim 
have been unsuccessful, and because he has not contacted VA 
for several years, except in the unsigned April 2006 
facsimile attempting to withdraw his appeal and in May 2006 
and November 2006 when he notified the VA medical center that 
he would not be reporting for examination, the Board has no 
alternative but to dismiss his appeal as abandoned. See 38 
C.F.R. 
§ 3.158(a) (2006).

Also relevant to this matter is 38 C.F.R. § 3.655. Under 38 
C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim. This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record. When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied." Examples 
of "good cause" include, but are not limited to, the illness 
or hospitalization of the claimant, death of an immediate 
family member, etc. 38 C.F.R. § 3.655(a).

In this case, the veteran failed to report for two scheduled 
VA examinations. While the veteran has made clear that he 
desires that his claim been withdrawn, the veteran has not 
complied with the formal requirements for withdrawal of the 
claim, the record still indicates that there were directives 
to examine the veteran but he has not complied. In Hyson v. 
Brown, 5 Vet. App. 262 (1993), the Court of Appeals for 
Veterans Claims (CAVC) pointed out that VA must show that the 
veteran lacked "adequate reason" [see 38 C.F.R. § 3.158(b) 
(2002)], or "good cause" [see 38 C.F.R. § 3.655] for failing 
to report for the scheduled examinations. 5 Vet. App. at 265. 
In this case, there is no evidence on file demonstrating that 
the veteran had any "adequate reason" or "good cause" for 
failing to report to be examined for each of the disabilities 
when VA requested.

In these circumstances, VA has properly discharged its duty 
to mail the veteran appropriate documents. There is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties. Clear evidence to the contrary is required to rebut 
the presumption of regularity. Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)]. While the Ashley 
case dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), this presumption 
of regularity has been extended to procedures at the RO. In 
the absence of evidence to the contrary, it can be presumed 
that the veteran received notice of the scheduled VA 
examinations. As the veteran, himself, contacted the VA 
medical center and communicated that he would not be 
reporting for the respective examinations, it is apparent 
that he had received notice of the scheduled examinations.

In a case where the law and not the evidence is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under law, and not on the 
merits of that the claim. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). In such a situation, the Board has no alternative 
but to deny the veteran's claim as provided under the 
regulatory provisions of 38 C.F.R. § 3.655 (2006). 
Accordingly, the appropriate disposition of the veteran's 
claim of entitlement to an initial disability rating in 
excess of 10 percent for rest tremors of the right upper 
extremity is dismissal of the claim.

The veteran has failed to report for two VA examinations 
without evidence of good cause for such failure, he has 
failed to report for a hearing before a Veterans Law Judge 
traveling to the RO, and has failed to respond to the various 
requests of the RO/AMC for additional evidence. As the 
evidence requested in connection with his claim for an 
increase disability rating has not been furnished within one 
year after the date of request, the claim is considered 
abandoned, and further action will not be taken unless a new 
claim is received. 38 C.F.R. § 3.158(a) (2006).


ORDER

The veteran abandoned his claim of entitlement to an initial 
disability rating in excess of 10 percent for rest tremors of 
the right upper extremity; his appeal concerning the issue is 
dismissed. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


